Citation Nr: 1643257	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-19 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease at L4-L5 with partial sacralization of the lumbar spine.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1974 to August 1974, and October 1975 to October 1986. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied service connection claim for a back disability because new and material evidence had not been received.  

Thereafter, a September 2003 rating decision continued to decline to reopen the back claim.  

In February 2010, the Board remanded the claim for further development.  

In a July 2010 rating decision, the RO granted service connection for the Veteran's low back disability, and assigned a 20 percent rating, effective June 19, 2002, the date of the claim to reopen.  The Veteran continued to appeal for a higher rating.

On his July 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, but later withdrew such request.   See Optional Appeals Hearing Form received on July 30, 2012. 

In January 2014, the Board remanded the increased rating claim for further development.

In a January 2016 decision, the Board increased the rating for the Veteran's low back disability from 20 to 40 percent, and a March 2016 rating decision implemented such increase, effective June 19, 2002).   In the January 2016 decision, the Board also remanded the issues of entitlement to compensation for a sleep disorder and a TDIU for further development.

Thereafter, the Veteran appealed the Board's January 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the parties filed a Joint Motion for Partial Remand (JMPR) with regard to the issue of entitlement to a rating higher than 40 percent for lumbar spine disability, determining that the Board failed to address potentially applicable rating criteria and, in turn, did not consider the Veteran's argument with regard to evaluating his disability under both the former and current criteria for rating disabilities of the spine.  By August 2016 Order, the Court did not disturb the Board's award of a 40 percent rating for the low back disability, but granted the JMPR and remanded the issue of entitlement to a rating higher than 40 percent for compliance with the instructions therein.  

During the interim, the RO has not had an opportunity to develop the remanded sleep disorder and TDIU claims; those claims will the subject of a subsequent Board decision.  


FINDINGS OF FACT

1.  For the rating period on appeal prior to September 23, 2002, pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, diminished deep tendon and knee jerks, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief, was demonstrated; residuals of a vertebral fracture with cord involvement or unfavorable ankylosis of the entire thoracolumbar spine was not shown.

2.  Beginning on September 23, 2002, the orthopedic manifestations of the Veteran's low back disability have been primarily productive of forward flexion no worse than 30 degrees with severe pain and additional functional loss during flare-ups; ankylosis of the entire thoracolumbar spine or entire spine has not been shown.

3.  Beginning on September 23, 2002, the Veteran's low back disability has been productive of no more than moderate neurologic impairment of the right lower extremity.  

4.   Beginning on September 23, 2002, the Veteran's low back disability has been productive of no more than moderately severe neurologic impairment of the left lower extremity.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for a 60 percent rating, but not higher, for pronounced IVDS have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, DC 5293 (2003); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, DCs 5235-5243 (2015).

2.  Beginning on September 23, 2002, the combination of the orthopedic and neurologic manifestations of the Veteran's disability being more favorable, the criteria for a 40 percent rating, but no higher, for limitation of motion with additional functional loss are met, and the criteria are met for a separate 20 percent rating, but no higher, for neurologic impairment of the right lower extremity, and a 40 percent rating, but no higher, for neurologic impairment of the left lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes (DCs) 5289, 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.321, 4.71a, DC 5293 (2003); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, 4.124a, DCs 5235-5243, 8520 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The Veteran filed a petition to reopen his previously denied service connection claim for a low back disability on June 19, 2002, and continuously appealed the claim until the RO awarded service connection for the lumbar spine disability and assigned an initial rating.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's claims file contains his service treatment records, private medical records, VA medical records, records from the Social Security Administration (SSA), and lay statements in support of the claim.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c).  Moreover, throughout the appeal period, the Veteran has been afforded VA compensation examinations of the spine in November 2002, January 2007 (with January 2008 addendum), June 2008, May 2010, June 2011, and December 2014, and collectively those examinations are adequate under the law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  





II.  Background

As indicated, this appeal arose from the Veteran's June 19, 2002, petition to reopen.  As his medical records are quite extensive, the Board will summarize the relevant evidence below beginning with some background evidence leading up to this claim.   

By way of history, the record shows that the Veteran sought medical treatment for low back pain on several occasions during service.  By service separation in October 1986, he was shown to have mild disc space narrowing at the L5-S1 level.  In the mid-to late 1990's, he sought medical treatment for progressive low back pain.  By June 1998, he was noted to have a slow gait favoring his left leg.  While sensory and reflex examinations were normal during a private June 1998 evaluation conducted by Dr. G. Stefanis, the straight leg raise test was positive, causing pain at 60 degrees on the left, and at 90 degrees on the right.  The physician reviewed an MRI which showed evidence of a decrease in disc space height at L4-5 with loss of signal intensity.  Epidural steroid injections and physical therapy were recommended.  Thereafter, a September 1998 myelogram revealed a large disc bulge at L4-5 with mild canal stenosis.  

Treatment notes dated in September 1998 from Forsyth Street Orthopaedic Surgery & Rehabilitation Center show continued reports of low back pain.  His private physician noted that the Veteran's therapy and epidural steroid injections had helped on minimally.  Private evaluation at that time revealed a positive straight leg raise test on the left, as well as a positive Lasegue's sign on the left at 45 degrees.  There were no obvious muscle reflexes.  Reflexes at the knee were 1+, and 0+ at the ankles.  The physician concurred with Dr. Stefanis that a discectomy and fusion was needed due to clinical findings of herniated disc with degenerative disc disease and disc space narrowing and facet arthropathy at L4-5, the failure of the Veteran to respond to conservative treatment, and his failure to improve symptoms.  Therefore, in October 1998, the Veteran underwent a discectomy and fusion with a metallic cage within the interspace at the L4-5 level.  

Post-surgery, the Veteran continued to report low back pain with radicular symptoms into the left leg and groin.  In this regard, treatment notes dated in 1999 from Forsyth Street Orthopaedic Surgery & Rehabilitation Center reflect the Veteran's complaints of stiffness, weakness, and tightness in the back.

A September 1999 record provided by Dr. Stefanis notes that the Veteran continued to have discomfort in his left flank and left hip with muscle spasms in his back and thigh area.  A December 1999 treatment record provided by Dr. Stefanis reflects that the Veteran had a great deal of pain in the back radiating to his hips and legs, spasms of the paravertebral muscle, bilaterally, and a trace ankle reflex.  

As noted, on June 19, 2002, the RO received the Veteran's petition to reopen.

Private progress notes dated in July 2002 reflect the Veteran's request for pain medication and his report of his left leg going out.  See 2002 Progress Notes from Family Practice Associates of Orange Park, Inc.

In a September 2002 letter, Dr. Stefanis noted that there did not appear to be any mass effect on the nerve roots subsequent to the Veteran's October 1998 spinal surgery and 2000 myelogram.
  
In terms of VA compensation examination conducted during the appeal period, the Veteran underwent spine examinations in November 2002, January 2007 (with January 2008 addendum), June 2008, May 2010, and December 2014. 

In particular, the November 2002 VA examination report reflects complaints of radicular pain into left leg, as well as constant numbness and tingling in the left groin.  Also, the Veteran reported being frequently awakened at night because of his back pain.  The examiner noted that when attempting to determine the Veteran's range-of-motion of the thoracolumbar spine, most of the flexion took place in the hips.  The Veteran's lumbar spine remained flat during the examination; there was no reversal of the lordotic curve.  Forward flexion of the thoracolumbar spine was to 30 degrees.  Straight leg raising was positive at 60 degrees on the left.  

During the January 2007 VA examination, the Veteran complained of low back pain radiating into both lower extremities.  He described radicular pain in the left lower extremity, as well as numbness in the right lower extremity.  He stated that the medication prescribed for his back disability had not been effective, symptomatically.  On examination, there was tenderness to palpation of the lumbar paraspinal muscles, bilaterally, with no evidence of muscle spasms.  Forward flexion of the lumbar spine was to 60 degrees with pain at the endpoint.  Motor power was normal in the lower extremities, but there was a "give way weakness" in bilateral hip flexion and extension due to pain.  Deep tendon reflexes were 1+, bilaterally.  He had normal sensation to all modalities, as well as normal gait and coordination.  Straight leg raising was positive at 30 degrees, bilaterally.  Diagnoses included bilateral neural foraminal stenosis with sciatica which was, at least as likely as not, caused by an eccentric diffuse bulge in combination with facet hypertrophy as seen on a 2004 MRI.  See also, January 2008 VA addendum.

During the June 2008 VA examination, the Veteran complained of continuing low back pain radiating into left groin and down to left foot; he felt as though that leg was asleep.  Forward flexion of the thoracolumbar spine was to 50 degrees.
Muscle spasms and/or guarding were not demonstrated.  Motor strength testing was normal.  There was no muscle atrophy.  Muscle tone was normal.  Sensory examination was normal.  Ankle jerks were normal, bilaterally.  Knee jerk was normal on the right, and decreased (1+) on the left.  There was no evidence of ankylosis of the cervical or thoracolumbar spine.  

Treatment records dated in 2009 from Shands Jacksonville (University of Florida, Department of Neurology) show continued reports of low back pain, as well as pain in the anterior left thigh starting in the inguinal area.  Impressions included chronic back and leg pain, failed back syndrome, and status-post L4-5 decompression interbody fusion.  

A May 2010 VA examination report shows further complaints of low back pain radiating into the left lower extremity.  On evaluation, forward flexion of the thoracolumbar spine was to 50 degrees with pain.  There was no evidence of ankylosis of the spine.  Diagnosis was degenerative disk disease at L4-5 status- post arthrodesis with subsequent pseudoarthritis and residual radiculopathy.

Treatment notes dated in July 2010 from Chossier Medical Group show an assessment of chronic back pain with recurrence and failed fusion secondary to re-injury.

According to January 2011 treatment notes, he sought treatment for worsening low back pain.  It was noted that he had tried physical therapy and steroid injections several times, but was status-post laminectomy with little relief.  He was counseled by outside surgeons on the need for additional fusion surgery. 

According to March 2011 VA Physical Therapy consultation progress notes, the Veteran presented to the clinic for a cane and back brace, noting that his spinal surgery did not help alleviate his pain.

A March 2011 EMG showed no evidence consistent with acute lumbar or sacral radiculopathy involving the left lower extremity.  There was also no evidence of focal or diffuse peripheral neuropathy in the left lower extremity.  The right lower extremity was apparently not tested.

During the June 2011 VA examination of the spine, there was no evidence of muscle spasms, weakness or focal tenderness.  Forward flexion of the thoracolumbar spine was to 40 degrees with pain.  Neurologic examination was normal in terms of sensation, deep tendon reflexes, and motor strength of the lower extremities.  There was no unfavorable ankylosis of the cervical or thoracolumbar spine.  Diagnosis was IVDS of L4-5.

Lay statements from the Veteran's family and friends speaks to the Veteran's difficulty in conducting daily activities, and his experience with back spasms, or increased pain from any type of movement involving his back.  See Statement from C.R and S.G., dated June 2011.

In September 2011, the Veteran presented to Baptist Medical Center for an evaluation during which he reported pain in the low back and hips, down to thigh and calf, more on left than right.  He had no numbness or weakness in the lower extremities.  MRI showed moderate stenosis at L3-4.  A myelogram was ordered for further investigation because the Veteran had had persistent, unresolved low back pain for more than 12 years.  An October 2011 CT scan post-myelogram revealed solid fusion at L4-5; L3-4 mild disc bulging without significant stenosis; pseudoarthritis between the sacral ala and the transverse of L5, bilaterally; and a filum terminale lipoma.

According to November 2011 progress notes, the Veteran continued to notice difficulty raising his left leg.

In an October 2012 letter, Dr. G.A.H. of Family Medical Centers stated that the Veteran's history was positive for severe lumbosacral pain with left leg radiculopathy as a result of the herniated disc at L4-5.  The Veteran was unable to sit and or stand for short periods of time, and unable to walk for long periods of time.  It was noted that his pain was significant pain as evidenced by his antalgic gait with ambulation.  The physician also noted significant radiculopathy in the left lower extremity.

In November 2012, the Veteran underwent an examination by Dr. F.A. for SSA purposes.  He reported worsening back pain exacerbated by standing, walking, and bending.  On examination he had limited range of motion.  Paraspinal muscle pain and spasms were noted.   Impression was lumbago, muscle spasms, sprain, and strain.

Treatment notes dated in 2012 and 2013 from Physician Group Services Family Medical Center show the Veteran's report of low back pain for the past 20 years.

A December 2013 MRI of the lumbar spine showed evidence of straightening of the normal lumbar lordosis; intervertebral cage placement with bilateral laminectomy defects at the L4-5 level; L4-5 bilateral mild to moderate neural foraminal narrowings with possible left L4 nerve root mild impingement; and mild central canal and neural foramina narrowings at L3-4.  See December 2013 MRI report from Signet Diagnostic.

VA treatment notes dated in January 2014 show the Veteran's report of having exacerbations of low back pain "on and off" with radiation into the left lower extremity.  Surgery was recommended, but the Veteran declined.  Ibuprofen was prescribed only for severe pain, but for a maximum of two weeks at a time.

According to an April 2014 Social Security Consultative Report, the Veteran reported continued lumbar pain with radiating pain into the left foot.  He stated that he had radicular pain on the right also, but to a lesser degree. On examination there was tightness in the upper thoracic and lower cervicals.  Thoracolumbar motion was full except for forward flexion to 45 degrees.  There were no complaints on straight leg raise testing.  The physician stated that the Veteran's symptoms were suggestive of radiculopathy with lower extremity comfort.  Some spinal limitation was noted.  He could sit for 6 hours and could not stand or walk in an 8 hour day.  See May 2014 SSA Decision.

During the December 2014 VA examination of the spine, forward flexion of the thoracolumbar spine was to 80 degrees.  Guarding or muscle spasms of the thoracolumbar spine were not seen.  Straight leg raise tests were negative.  Muscle strength, reflex, and sensory examinations of the lower extremities were normal.  Radiculopathy was not shown.  Diagnoses included residuals of L4-5 cage placement and laminectomy without hardware; partial sacralization of L5 vertebra; and multilevel degenerative changes at L5-S1.  

March 2016 progress notes from Physician Group Services indicate that the Veteran had severe lumbar pain due to degenerative disc disease.


III.  Pertinent Laws and Regulations 

a.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R§ 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015). 

Sections 4.40 and 4.45 of the regulations thus require a determination of whether a higher rating may be assigned based on additional functional loss as a result of the above factors, including on repeated use and during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

b.  Disabilities of the Spine

As indicated, the Veteran has continuously appealed his low back claim since filing his claim on June 19, 2002.  He is currently in receipt of a 40 percent rating, effective June 19, 2002, and seeks an even higher rating.  

During the pendency of this claim, the criteria for rating disabilities of the spine in the VA Schedule for Rating Disabilities were revised effective September 23, 2002, and again effective September 26, 2003.  The September 26, 2003 amendment, which assigned a new diagnostic code number to intervertebral disc syndrome (5243) and re-worded some of the language, was non-substantive in nature. See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) (indicating that the then-proposed amendment "would make editorial changes", but would not "represent any substantive change to the recently adopted evaluation criteria for intervertebral disc syndrome").  Accordingly, there are essentially two sets of criteria, the earlier criteria and the current criteria, applicable to the evaluation of the Veteran's spine disability.

The Board may not apply a current regulation prior to its effective date unless the regulation explicitly provides otherwise, and thus may not apply the current rating criteria prior to its September 23, 2002 effective date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308   (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, this rule does not prohibit the Board from applying the earlier criteria to the period on or after the effective dates of the new rating criteria if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's spine disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would afford the highest rating.

Under the old criteria, DC 5292 provides for the assignment of a 10 percent rating for slight limitation of motion of the lumbar spine.  A 20 percent rating is assigned for moderate limitation of motion of the lumbar spine.  A maximum 40 percent rating is assigned for severe limitation of motion.  38 C.F.R. § 4.71a (2003). 

Under the old DC 5295, which pertains to lumbosacral strain, a 10 percent rating is assigned for characteristic pain on motion.  38 C.F.R. § 4.71a, DC 5295 (2003).  A 20 percent rating is warranted for muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  Id.  A maximum disability rating of 40 percent is assigned for severe lumbosacral strain when there is listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a (2003). 
The words "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).  Moreover, guidance can be obtained from the amended regulations.  

In adopting specific ranges of motion to define what is normal, as discussed below, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in using the amended regulations pertaining to range of motion of the spine as guidance in rating spine disabilities under the old criteria. 

Under old DC 5293 (in effect prior to September 23, 2002), mild intervertebral disc syndrome (IVDS) is assigned a 10 percent rating and moderate IVDS with recurring attacks is assigned a 20 percent rating.  Severe IVDS with recurring attacks and intermittent relief is assigned a 40 percent rating.  A 60 percent rating is assigned when there is pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a (2001). 

The regulations regarding IVDS were revised, effective September 23, 2002.  Under the revised regulations, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25  (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

Under these revised standards, IVDS is assigned a 10 percent rating when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  These criteria are the same in the amendment, effective September 26, 2003.  38 C.F.R. § 4.71a (2002-2015). 

Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, DCs 5235-5243.  The evaluation of IVDS will also be discussed below. 

Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.  See id.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id. , Note (5). Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id.  

Under DC 5243, IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25  (2015).  38 C.F.R. § 4.71a, Note (6). 

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243). 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Under 38 C.F.R. § 4.124a, disabilities from neurological disorders are rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a (2002-2015).  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

IV.  Analysis

A.  From June 19, 2002, to September 23, 2002

On review of all pertinent evidence, the Board assigns, prior to September 23, 2002, a higher rating of 60 percent for the Veteran's service-connected low back disability, pursuant to the old version of DC 5293 (in effect prior to September 23, 2002). 

The record demonstrates that the Veteran had experienced persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and diminished ankle jerk, and other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Indeed, the record shows that he consistently sought medical treatment for symptoms of IVDS of the lumbar spine since the beginning of his 2002 claim for benefits, if not before.  His symptoms and neurologic findings include chronic and severe low back pain, limited motion, demonstrable muscle spasms, positive straight leg raise tests, positive Lasegue sign on the left, as well as consistent reports of radicular pain, numbness, and tingling into the left lower extremity and groin.  These symptoms and findings are appropriate to the site of the diseased discs at the L4-5 level.

In addition, these symptoms are shown to have been persistent during the applicable time period.  Treatment notes dated in 2002 show repeated reports of low back pain with radiation.  

Moreover, despite the various modalities prescribed to alleviate his low back symptoms, the Veteran is shown to have experienced little intermittent relief.  Along with the reports of persistent low back symptoms, his treatment records show that he has received very little symptom relief despite the surgeries, prescription narcotics and anti inflammatories, physical therapy, epidural steroid injections, TENS unit, back brace, and cane that have been prescribed for him.  

Based on the foregoing, the Board finds, with resolution of all doubt in the Veteran's favor, that his symptoms more nearly approximated the criteria for a 60 percent rating under DC 5293 prior to September 23, 2002.  Accordingly, a 60 percent rating pursuant to the version of DC 5293 in effect prior to September 23, 2002, is granted from June 19, 2002, to September 23, 2002.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 4.71a, DC 5293; 4.7.  

A 60 percent rating represents the highest rating available under the pre-September 2002 version of DC 5293; therefore, a higher rating is not available under such code.  

No other diagnostic code under the pre-September 2002 rating criteria entitles the Veteran to a higher rating.  The only old diagnostic codes that provide a rating in excess of 60 percent require residuals of a vertebral fracture with cord involvement (DC 5285) or unfavorable ankylosis of the entire spine (DC 5286), both of which provide for a maximum rating of 100 percent.   Here, however, the Veteran is not shown to have had a vertebral fracture with cord involvement, and his entire spine was not ankylosed.  A rating higher than 60 percent is not warranted under the old criteria prior to September 23, 2002.

Similarly, under the current criteria, a rating higher than 60 percent is not warranted during the applicable time period.  A 60 percent rating is maximum available for incapacitating episodes; thus, a higher rating based on incapacitating episodes is not even available.  The general rating formula only provides for a rating higher than 60 percent when there is a showing of unfavorable ankylosis of the entire spine, which has not been demonstrated here.  Although the Veteran's thoracolumbar spine is limited in motion, he still retains some motion in that spine level.  In addition, he has exhibited normal range of motion in his cervical spine.  Therefore, it cannot be determined that the entire spine is fixed or ankylosed.

Moreover, the considerations of DeLuca do not apply as a 60 percent rating exceeds the maximum allowable rating for limitation of motion.  See Johnston v. Brown, supra.

The Board recognizes the evidence of neurologic impairment in the lower extremities; however, separate disability ratings cannot be assigned for this neurologic impairment under the former DC 8520 in conjunction with the 60 percent disability rating under the pre-September 2002 version of DC 5293 because, in this case, such an assignment would clearly violate the rule against pyramiding.  In Bierman v. Brown, 6 Vet. App. 125 (1994), the Court noted that manifestations of neurological symptomatology of a lower extremity disability which are wholly distinct from the orthopedic effects of IVDS (that is, neither duplicative nor overlapping) could be rated under a diagnostic code different from DC 5293 without violating the VA anti-pyramiding regulation of 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994).   

Here, the symptomatology and functional impairment resulting from the Veteran's IVDS of the lumbar spine significantly overlaps with the symptomatology and functional impairment resulting from his neurological manifestations, as evidenced by the Board's explicit consideration of the Veteran's neurological symptoms in determining his entitlement to a higher disability rating under the pre-September 2002 version of DC 5293.  Separate ratings under DC 8520 for the Veteran's neurological symptoms manifested in the lower extremities are therefore not warranted prior to September 23, 2002, as they would constitute pyramiding.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

B.  Beginning on September 23, 2002, forward

Applying the old criteria to the period from September 23, 2002, forward, the Board finds that the evidence continues to demonstrate neurologic impairment consistent with pronounced IVDS under the old version of DC 5293, warranting a maximum rating of 60 percent rating.  

However, the Board must also consider whether the application of the current rating criteria results in a more favorable outcome for the Veteran.  

As indicated, the September 23, 2002, and September 26, 2003 revisions to the criteria for rating disabilities of the spine provide that IVDS may be evaluated on the basis of total duration of incapacitating episodes over the previous 12 months, or, alternatively, by combining under 38 C.F.R. § 4.25 separate ratings for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.

Incapacitating episodes of IVDS have not been shown at any time during the appeal period.  Physician -ordered bed rest due to disc disease is not shown; therefore the revised DC 5293 and DC 5243 are not for application.  

Therefore, the Board considers whether combining the rating for the Veteran's chronic orthopedic manifestations with any separate ratings for neurologic manifestations results in a combined rating higher than the 60 percent which would be awarded under the old DC 5293. 

As already determined in the Board's January 2016 decision, the orthopedic manifestations of the Veteran's low back disability are 40 percent disabling, based on evidence of no worse than 30 degrees of forward flexion and additional functional loss from severe pain and flare-ups; this decision was not disturbed by the Court in August 2016.

Moreover, on review, the Board finds that a rating higher than 40 percent for the Veteran's orthopedic manifestations of low back disability is not warranted.  Significantly, a 40 percent rating is the maximum allowable for limitation of motion under the current rating criteria, absent ankylosis of the thoracolumbar spine.  The Board recognizes a November 2002 VA examiner's notation that the Veteran's thoracolumbar spine motion was "all from the hips:" however, the Veteran was still able to retain some motion (to 30 degrees) in his thoracolumbar spine and therefore not fixated.  The Board therefore concludes that there is no evidence of ankylosis of the thoracolumbar spine to warrant a higher rating of 50 percent rating under the general rating formula, and certainly no evidence of ankylosis of the entire spine to warrant a 100 percent rating under the current criteria.  Indeed, the Veteran has displayed relatively normal range of motion in the cervical spine throughout the entire appeal period.  Based on the foregoing, the Board concludes that, in terms of orthopedic manifestations, the Veteran's service-connected low back disability is no more than 40 percent disabling, which includes DeLuca factors.    

Turning now to the neurologic manifestations of the back disability, the Board initially finds that there is no evidence of any associated bowel or bladder impairment, and the Veteran does not contend otherwise.  Rather, the Veteran asserts that separate ratings for sciatica are warranted.  See February 2013 written argument. 

There is evidence of neurologic impairment of both lower extremities since September 23, 2002.  Despite negative EMG (2011) findings for neurologic impairment of the left lower extremity, the medical and lay evidence otherwise demonstrates that neurologic impairment in light of the Veteran's competent reports of reduced sensation and numbness in the lower extremities with worse symptoms on the left, objective evidence of decreased sensation, diminished deep tendon reflexes, and constant pain.  

With regard to the right lower extremity, the Board concludes that the Veteran's symptoms most nearly approximate moderate incomplete paralysis of the sciatic nerve, which is consistent with a separate 20 percent rating under DC 8520.  During the June 2007 VA examination, he reported numbness in the right leg and the examination revealed decreased deep tendon reflexes on the right, a positive straight leg test on the right, and a diagnosis of (bilateral) neural foraminal stenosis with sciatica.  He also expressed some neurologic symptoms in his right leg during the April 2014 Social Security Consultative Examination, but conceded that those symptoms were less severe than those in the left leg. In addition, the remaining evidence does not reflect any neurologic complaints and/or clinical findings pertinent to the right lower extremity.  For these reasons, the Board resolves all doubt in the Veteran's favor and finds that his neurologic impairment of the right leg approximates moderate incomplete paralysis, warranting a 20 percent rating under DC 8520.  Moderately severe incomplete paralysis of the right lower extremity is not shown or approximated.

As indicated, both the lay and medical evidence of record demonstrates more severe neurologic signs and symptoms in the left lower extremity, as compared to the right.  In addition to the Veteran's continuous reports of radicular pain into the left leg and groin, straight leg raise tests on the left have been positive on multiple occasions.  He has also had a positive Lasegue's sign on the left and received diagnoses of radiculopathy and/or sciatica.  Lastly, there is MRI evidence of a possible left L4 nerve root impingement.  The Board finds that the Veteran's left leg symptoms most nearly approximate moderately severe incomplete paralysis, which is consistent with a rating of 40 percent under DC 8520.  The Board recognizes that the Veteran's left radiculopathy has been described in the medical record as significant or severe by his private physician (see Dr. G.A.H.'s October 2012 letter), but the Board does not find those descriptions equivalent to severe incomplete paralysis as contemplated under DC 8520.  As indicated, the terms mild, moderate and severe indicated in the rating criteria are not defined and must be decided on the evidence and must be equitable and just.  Although DC 8520 provides a maximum rating of 60 percent for severe incomplete paralysis, such rating requires evidence that meets or approximates marked muscle atrophy, a finding which is not shown in this case.  The record shows entirely no evidence of any muscle atrophy in the Veteran's left lower extremity, let alone marked atrophy.  The Veteran's VA and private medical evidence shows no evidence of muscle atrophy in the left lower extremity, and muscle tone has consistently been described as normal.  As such, the Board concludes that the Veteran's neurologic impairment in the left lower extremity most nearly approximates moderately severe impairment, warranting a 40 percent rating from September 23, 2002.  

Significantly, when the above-noted separate ratings (20 percent on the right and 40 percent on the left, and with consideration of bilateral factors) for associated neurologic impairment of the lower extremities are combined with the 40 percent rating already assigned for orthopedic manifestations under the revised criteria, the combined result is greater than 60 percent.  

Therefore, the Board concludes that the application of the current criteria for rating disabilities of the spine from September 23, 2002, results in the most favorable outcome for the Veteran.  In other words, while the application of the pre-September 2002 version of DC 5293 would provide the Veteran with a 60 percent rating, combining his orthopedic and neurologic manifestations under the current rating criteria results in a rating higher than 60 percent.

Accordingly, the Board assigns, from September 23, 2002, a separate 20 percent rating for neurologic impairment of the right lower extremity, and a separate 40 percent rating for neurologic impairment of left lower extremity.   The Board also concludes that no higher than a 40 percent rating is warranted for the Veteran's orthopedic manifestations from September 23, 2002.   

As shown above, and as required by Schafrath, the Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.   The Board also considered whether staged ratings are necessary during the appeal period, but based on the facts found, the Board finds that the ratings assigned herein are appropriate for the entire period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

V.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected low back disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.

His service-connected thoracolumbar spine disability is primarily manifested by limited motion to 30 degrees at worst with additional functional loss during flare-ups, IVDS, and separate neurologic impairment in the lower extremities.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.124, DCs 5242, 5293, 8520 (2001-2015).

There is no evidence in the record of symptoms of and/or impairment due to his thoracolumbar spine disability with associated neurologic impairment not encompassed by the criteria for the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



















ORDER

Prior to September 23, 2002, a 60 percent rating, but not higher, for the Veteran's low back disability under DC 5293 is granted, subject to the laws and regulations governing monetary benefits.  

Beginning on September 23, 2002, a 40 percent rating, but not higher, for the orthopedic manifestations of the low back disability is granted, subject to the laws and regulations governing monetary benefits.  

Beginning on September 23, 2002, a separate rating of 20 percent, but not higher, for neurologic deficits of right lower extremity is granted, subject to the laws and regulations governing monetary benefits.  

Beginning on September 23, 2002, a separate rating of 40 percent, but not higher, for neurologic deficits of left lower extremity is granted, subject to the laws and regulations governing monetary benefits.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


